                                                                                                     Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 1 of 12



                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                              2
                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                              3   14500 N. Northsight Blvd., Suite 133
                                                                                                  Scottsdale, AZ 85260
                                                                                              4   Tel & Fax: 480.442.3410
                                                                                              5   mzoldan@zoldangroup.com
                                                                                                  jbarrat@zoldangroup.com
                                                                                              6
                                                                                                  Attorneys for Plaintiff
                                                                                              7
                                                                                              8
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                              9
                                                                                             10                                     DISTRICT OF ARIZONA

                                                                                             11   Spencer Paskett; an Arizona resident;                           Case No.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12                        Plaintiff,
                                                                                             13
                                                                                                         v.                                             VERIFIED COMPLAINT
                                                                                             14
                                                                                                  HVG Systems, LLC, a Minnesota
                                                                                             15   company; and Ofer Alphabet, an Arizona
                                                                                                  resident;
                                                                                             16
                                                                                                                                                          (Jury Trial Requested)
                                                                                             17                        Defendants.
                                                                                             18
                                                                                             19          Plaintiff Spencer Paskett, for his Verified Complaint against Defendants HVG

                                                                                             20   Systems, LLC and Ofer Alphabet hereby allege as follows:
                                                                                             21
                                                                                                                                    NATURE OF THE CASE
                                                                                             22
                                                                                                         1.      Plaintiff brings this action against Defendants for their unlawful failure to
                                                                                             23
                                                                                             24   pay overtime in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219

                                                                                             25   (hereinafter “FLSA”).
                                                                                             26
                                                                                                         2.      Plaintiff also brings this action against Defendants for their unlawful
                                                                                             27
                                                                                                  termination of Plaintiff in violation of the anti-retaliation provision of the FLSA, 29 U.S.C.
                                                                                             28
                                                                                                  § 215(a)(3).
                                                                                                    Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 2 of 12



                                                                                              1           3.    This action is brought to recover unpaid overtime wage compensation,
                                                                                              2
                                                                                                  liquidated damages, and statutory penalties resulting from Defendants’ violations of the
                                                                                              3
                                                                                                  FLSA.
                                                                                              4
                                                                                              5           4.    This action is also brought to recover lost wages, liquidated damages,

                                                                                              6   statutory penalties, compensatory damages, and punitive damages resulting from
                                                                                              7
                                                                                                  Defendants’ violations of the FLSA’s anti-retaliation provision.
                                                                                              8
                                                                                                                              JURISDICTION AND VENUE
                                                                                              9
                                                                                             10           5.    This Court has jurisdiction over the subject matter and the parties hereto
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                          6.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                                                                                             13
                                                                                                  all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                             14
                                                                                             15   state of Arizona.

                                                                                             16           7.    Plaintiff was employed by Defendants in this District.
                                                                                             17
                                                                                                                                          PARTIES
                                                                                             18
                                                                                                          8.    At all relevant times to the matters alleged herein, Plaintiff resided in the
                                                                                             19
                                                                                             20   District of Arizona.

                                                                                             21           9.    Plaintiff has been a full-time employee of Defendants beginning on or around
                                                                                             22
                                                                                                  July 20, 2018.
                                                                                             23
                                                                                                          10.   Plaintiff was terminated on January 22, 2020.
                                                                                             24
                                                                                             25           11.   At all relevant times, Plaintiff was an employee of Defendants as defined by

                                                                                             26   29 U.S.C. § 203(e)(1).
                                                                                             27           12.   HVG Systems, LLC is a corporation authorized to do business in Arizona.
                                                                                             28
                                                                                                          13.   HVG Systems, LLC is Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                                                                                    Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 3 of 12



                                                                                              1          14.        Defendant Ofer Alphabet is an Arizona resident.
                                                                                              2
                                                                                                         15.        Defendant Ofer Alphabet has directly caused events to take place giving rise
                                                                                              3
                                                                                                  to this action.
                                                                                              4
                                                                                              5          16.        Defendant Ofer Alphabet is a manager of HVG Systems, LLC.

                                                                                              6          17.        Defendant Ofer Alphabet is an owner of HVG Systems, LLC.
                                                                                              7
                                                                                                         18.        Defendant Ofer Alphabet is an employer of HVG Systems, LLC.
                                                                                              8
                                                                                                         19.        Defendant Ofer Alphabet has been at all relevant times Plaintiff’s employer
                                                                                              9
                                                                                             10   as defined by 29 U.S.C. § 203(d).
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          20.        The FLSA defines “employer” as any individual who acts directly or
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  indirectly in the interest of an employer in relation to an employee. Therefore, under the
                                                                                             13
                                                                                                  FLSA, Defendant Ofer Alphabet is an employer.
                                                                                             14
                                                                                             15          21.        Defendant Ofer Alphabet has the authority to hire and fire employees.

                                                                                             16          22.        Defendant Ofer Alphabet had the authority to hire and fire Plaintiff.
                                                                                             17
                                                                                                         23.        On or about July 20, 2018, Defendant Ofer Alphabet hired Plaintiff.
                                                                                             18
                                                                                                         24.        On or about January 22, 2020, Defendant Ofer Alphabet fired Plaintiff.
                                                                                             19
                                                                                             20          25.        Defendant Ofer Alphabet supervised and controlled Plaintiff’s work

                                                                                             21   schedules or the conditions of Plaintiff’s employment.
                                                                                             22
                                                                                                         26.        Defendant Ofer Alphabet determined the rate and method of Plaintiff’s
                                                                                             23
                                                                                                  payment of wages.
                                                                                             24
                                                                                             25          27.        Defendant Ofer Alphabet maintained employment records in connection

                                                                                             26   with Plaintiff’s employment.
                                                                                             27          28.        As a person who acted in the interest of the previously identified corporate
                                                                                             28
                                                                                                  entity in relation to the company’s employees, Defendant Ofer Alphabet is subject to
                                                                                                    Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 4 of 12



                                                                                              1   individual and personal liability under the FLSA.
                                                                                              2
                                                                                                         29.    Plaintiff is further informed, believes, and thereon alleges that each of the
                                                                                              3
                                                                                                  Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                              4
                                                                                              5   as alleged herein.

                                                                                              6          30.     Defendants, and each of them, are sued in both their individual and corporate
                                                                                              7
                                                                                                  capacities.
                                                                                              8
                                                                                                         31.    Defendants are jointly and severally liable for the injuries and damages
                                                                                              9
                                                                                             10   sustained by Plaintiff.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          32.    Plaintiff has a reasonable good faith belief that in his work for Defendants,
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  he was employed by an enterprise engaged in commerce that had annual gross sales of at
                                                                                             13
                                                                                                  least $500,000 in 2018.
                                                                                             14
                                                                                             15          33.    Plaintiff has a reasonable good faith belief that in his work for Defendants,

                                                                                             16   he was employed by an enterprise engaged in commerce that had annual gross sales of at
                                                                                             17
                                                                                                  least $500,000 in 2019.
                                                                                             18
                                                                                                         34.    Plaintiff has a reasonable good faith belief that in his work for Defendants,
                                                                                             19
                                                                                             20   he was employed by an enterprise engaged in commerce that will have annual gross sales

                                                                                             21   of at least $500,000 in 2020.
                                                                                             22
                                                                                                         35.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
                                                                                             23
                                                                                                  commerce or the production of goods for commerce.
                                                                                             24
                                                                                             25          36.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in

                                                                                             26   interstate commerce.
                                                                                             27          37.    At all relevant times, Plaintiff, in his work for Defendants, regularly used
                                                                                             28
                                                                                                  instrumentalities of interstate commerce.
                                                                                                    Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 5 of 12



                                                                                              1          38.    Plaintiff, in his work for Defendants, regularly handled goods produced and
                                                                                              2
                                                                                                  transported in interstate commerce.
                                                                                              3
                                                                                                         39.    Plaintiff, in his work for Defendants, regularly used the internet.
                                                                                              4
                                                                                              5          40.    Plaintiff, in his work for Defendants, regularly used the telephone.

                                                                                              6          41.    Plaintiff, in his work for Defendants, regularly used telecommunications to
                                                                                              7
                                                                                                  communicate with Defendants’ customers.
                                                                                              8
                                                                                                         42.    Plaintiff is a covered employee under individual coverage.
                                                                                              9
                                                                                             10          43.    Plaintiff is a covered employee under enterprise coverage.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11                                 FACTUAL ALLEGATIONS
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         44.    Defendants are a technology assurance agency that offers IT services and
                                                                                             13
                                                                                                  support.
                                                                                             14
                                                                                             15          45.    On or around July 20, 2018, Plaintiff commenced employment with

                                                                                             16   Defendants as an IT consultant.
                                                                                             17
                                                                                                         46.    Plaintiff’s primary job duties included providing IT services and support to
                                                                                             18
                                                                                                  Defendants’ customers.
                                                                                             19
                                                                                             20          47.    For the first 3 months of his employment, Plaintiff was paid a salary of

                                                                                             21   $3,000 per month.
                                                                                             22
                                                                                                         48.    For the rest of 2018 through June 2019, Plaintiff was paid a salary of $3,167
                                                                                             23
                                                                                                  per month.
                                                                                             24
                                                                                             25          49.    Beginning in July 2019 through Plaintiff’s termination, Plaintiff was paid a

                                                                                             26   salary of $3,333.33 per month.
                                                                                             27          50.    Between July 20, 2018 to January 22, 2020, Defendants failed to properly
                                                                                             28
                                                                                                  compensate Plaintiff for all his overtime hours.
                                                                                                    Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 6 of 12



                                                                                              1            51.   Plaintiff routinely worked in excess of 40 hours per week, and was not
                                                                                              2
                                                                                                  provided with the required one and one-half times pay premium as required by the FLSA
                                                                                              3
                                                                                                  for all his worked overtime hours from July 20, 2018 to January 22, 2020.
                                                                                              4
                                                                                              5            52.   For example, Plaintiff estimates that he worked approximately 45 hours

                                                                                              6   every week for the duration of his employment.
                                                                                              7
                                                                                                           53.   At all relevant times during Plaintiff’s employment, Defendants failed to
                                                                                              8
                                                                                                  properly compensate Plaintiff for all his overtime hours.
                                                                                              9
                                                                                             10            54.   Defendants were aware that Plaintiff’s working hours routinely exceeded 40
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   hours, and required him to work overtime as a condition of his employment.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                           55.   Defendants wrongfully withheld wages from Plaintiff by failing to pay all
                                                                                             13
                                                                                                  wages due for overtime hours Plaintiff worked.
                                                                                             14
                                                                                             15            56.   Defendants refused and/or failed to properly disclose or apprise Plaintiff of

                                                                                             16   his rights under the FLSA.
                                                                                             17
                                                                                                           57.   Defendants failed to post and keep posted in a conspicuous place the required
                                                                                             18
                                                                                                  poster / notice explaining their employee’s rights under the FLSA pursuant to 29 C.F.R. §
                                                                                             19
                                                                                             20   516.4.

                                                                                             21            58.   Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
                                                                                             22
                                                                                                  amounts required by the FLSA were willful.
                                                                                             23
                                                                                                           59.   Plaintiff was required to be working for Defendants at a minimum Monday
                                                                                             24
                                                                                             25   through Friday, 8:00 am to 5:00 pm.

                                                                                             26            60.   Plaintiff was also required to work some weekend hours.
                                                                                             27            61.   Plaintiff was required to wear a uniform provided by Defendants when
                                                                                             28
                                                                                                  working for Defendants.
                                                                                                        Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 7 of 12



                                                                                              1            62.   Plaintiff was required to follow Defendants’ rules.
                                                                                              2
                                                                                                           63.   Plaintiff was required to follow daily checklists instituted by Defendants.
                                                                                              3
                                                                                                           64.   Defendants created the business model of the company and Plaintiff was
                                                                                              4
                                                                                              5   required to follow that model without deviation.

                                                                                              6            65.   Plaintiff did not invest in any of Defendants’ tools and / or equipment.
                                                                                              7
                                                                                                           66.   All tools and equipment were provided by Defendants.
                                                                                              8
                                                                                                           67.   Plaintiff was required to return all tools and equipment to Defendants upon
                                                                                              9
                                                                                             10   termination.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11            68.   Plaintiff was required to return all uniforms to Defendants upon termination.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                           69.   Plaintiff was not responsible for any profit or loss of Defendants’ business.
                                                                                             13
                                                                                                           70.   Plaintiff did not receive any more or less compensation based on any profit
                                                                                             14
                                                                                             15   or loss by Defendants.

                                                                                             16            71.   Defendants provided training to Plaintiff.
                                                                                             17
                                                                                                           72.   Defendants did not require Plaintiff to have special skills to work for them.
                                                                                             18
                                                                                                           73.   Defendants did not require Plaintiff to have any specialized licenses or
                                                                                             19
                                                                                             20   education to work for them.

                                                                                             21            74.   Defendants provided Plaintiff with a business card with their information on
                                                                                             22
                                                                                                  it.
                                                                                             23
                                                                                                           75.   Plaintiff was directly supervised by Defendant Ofer Alphabet, who was
                                                                                             24
                                                                                             25   employed by Defendants.

                                                                                             26            76.   Plaintiff was directly supervised by Kinsey Anderson, who was employed by
                                                                                             27   Defendants.
                                                                                             28
                                                                                                           77.   Plaintiff was directly supervised by Jason Lowe, who was employed by
                                                                                                    Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 8 of 12



                                                                                              1   Defendants.
                                                                                              2
                                                                                                         78.    If Plaintiff made a mistake he was disciplined and trained by Defendant Ofer
                                                                                              3
                                                                                                  Alphabet, Kinsey Anderson, and / or Jason Lowe.
                                                                                              4
                                                                                              5          79.    Plaintiff’s work as an IT consultant is part of Defendants’ regular business.

                                                                                              6          80.    On January 22, 2020, Plaintiff’s counsel sent a demand letter to Defendant
                                                                                              7
                                                                                                  Ofer Alphabet via email regarding Plaintiff’s owed overtime wages.
                                                                                              8
                                                                                                         81.    Later on January 22, 2020, Defendant Ofer Alphabet asked Plaintiff to come
                                                                                              9
                                                                                             10   to his office for a meeting.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          82.    During this meeting, Defendant Ofer Alphabet acknowledged that he
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  received Plaintiff’s demand letter.
                                                                                             13
                                                                                                         83.    Also during this meeting, Defendant Ofer Alphabet stated “we cannot
                                                                                             14
                                                                                             15   continue to work together, if you’re suing your employer.”

                                                                                             16          84.    Also during this meeting, Defendant Ofer Alphabet terminated Plaintiff.
                                                                                             17
                                                                                                         85.    Defendant Ofer Alphabet terminated Plaintiff because he received a demand
                                                                                             18
                                                                                                  letter claiming that he was owed overtime pursuant to the FLSA.
                                                                                             19
                                                                                             20                                 COUNT I
                                                                                                          (FAILURE TO PAY OVERTIME WAGES – FLSA – 29 U.S.C. § 207)
                                                                                             21
                                                                                                         86.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                             22
                                                                                             23   set forth herein.

                                                                                             24          87.    At all relevant times, Plaintiff has been employed by Defendants within the
                                                                                             25
                                                                                                  meaning of the FLSA.
                                                                                             26
                                                                                                         88.    Plaintiff is an employee entitled to the statutorily mandated overtime wages.
                                                                                             27
                                                                                             28          89.    Defendants have intentionally failed and/or refused to pay Plaintiff overtime

                                                                                                  wages according to the provisions of the FLSA.
                                                                                                    Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 9 of 12



                                                                                              1           90.    As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                              2
                                                                                                  suffered damages by not receiving compensation in accordance with 29 U.S.C.§ 207.
                                                                                              3
                                                                                                          91.    In addition to the amount of unpaid overtime wages owed to Plaintiff, he is
                                                                                              4
                                                                                              5   entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.

                                                                                              6   § 216(b).
                                                                                              7
                                                                                                          92.    Defendants’ actions in failing to compensate Plaintiff, in violation of the
                                                                                              8
                                                                                                  FLSA, were willful.
                                                                                              9
                                                                                             10           93.    Defendants knew Plaintiff was not being compensated overtime for time
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   worked in excess of 40 hours in a given workweek between July 20, 2018 and January 22,
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  2020, and failed to pay proper overtime wages.
                                                                                             13
                                                                                                          94.    Defendants knew their failure to pay overtime wages was a violation of the
                                                                                             14
                                                                                             15   FLSA.

                                                                                             16           95.    Defendants have not made a good faith effort to comply with the FLSA.
                                                                                             17
                                                                                                          96.    Plaintiff is also entitled to an award of attorneys’ fees and other statutory
                                                                                             18
                                                                                                  damages pursuant to 29 U.S.C. § 216(b).
                                                                                             19
                                                                                             20                                         COUNT II
                                                                                                                                   (FLSA RETALIATION)
                                                                                             21
                                                                                                          97.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                             22
                                                                                             23   set forth herein.

                                                                                             24           98.    In pursuing unpaid wages against Defendants by sending a demand letter to
                                                                                             25
                                                                                                  Defendants, Plaintiff engaged in FLSA-protected conduct.
                                                                                             26
                                                                                                          99.    In response to Plaintiff’s counsel sending the demand letter, Defendants
                                                                                             27
                                                                                             28   terminated Plaintiff.

                                                                                                          100.   Plaintiff’s termination by Defendants are retaliatory in nature and were done
                                                                                                    Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 10 of 12



                                                                                              1   solely to retaliate against Plaintiff for his protected activity.
                                                                                              2
                                                                                                         101.    As a result of Defendants’ conduct, Defendants violated 29 U.S.C. §
                                                                                              3
                                                                                                  215(a)(3).
                                                                                              4
                                                                                              5          102.    Plaintiff is therefore entitled to compensatory, liquidated, punitive damages,

                                                                                              6   attorneys’ fees, and costs.
                                                                                              7
                                                                                                                       CONCLUSION AND PRAYER FOR RELIEF
                                                                                              8
                                                                                                         WHEREFORE, Plaintiff prays:
                                                                                              9
                                                                                             10          A.      For the Court to declare and find that the Defendants committed the
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11                  following acts:
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                                 i.     Willfully violated overtime wage provisions of the FLSA, 29 U.S.C.
                                                                                             13
                                                                                                  § 207, by failing to pay overtime;
                                                                                             14
                                                                                             15                  ii. violated 29 U.S.C. § 215(a)(3) by terminating Plaintiff.

                                                                                             16          B.      For the Court to award compensatory damages, including liquidated
                                                                                             17
                                                                                                  damages, and punitive damages pursuant to 29 U.S.C. § 215(a)(3) and 29 U.S.C. § 216(b),
                                                                                             18
                                                                                                  to be determined at trial;
                                                                                             19
                                                                                             20          C.      For the Court to award interest on all wage compensation due accruing from

                                                                                             21   the date such amounts were due under all causes of action set forth herein;
                                                                                             22
                                                                                                         D.      For the Court to award such other monetary, injunctive, equitable, and
                                                                                             23
                                                                                                  declaratory relief as the Court deems just and proper;
                                                                                             24
                                                                                             25          E.      For the Court to award Plaintiff’s reasonable attorneys' fees and costs

                                                                                             26   pursuant to 29 U.S.C. § 216(b) and all other causes of action set forth herein;
                                                                                             27
                                                                                                         F.      Any other remedies or judgments deemed just and equitable by this Court
                                                                                             28
                                                                                                  Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 11 of 12



                                                                                              1                                     JURY DEMAND
                                                                                              2
                                                                                                      Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                              3
                                                                                              4
                                                                                              5                     RESPECTFULLY SUBMITTED February 6, 2020.

                                                                                              6                                           ZOLDAN LAW GROUP, PLLC
                                                                                              7
                                                                                                                                     By: /s/ Jason Barrat
                                                                                              8                                           14500 N. Northsight Blvd, Suite 133
                                                                                                                                          Scottsdale, AZ 85260
                                                                                              9                                           Attorneys for Plaintiff Spencer Paskett
                                                                                             10
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
                                                                                                   Case 2:20-cv-00283-SMB Document 1 Filed 02/06/20 Page 12 of 12



                                                                                              1                                      VERIFICATION
                                                                                              2
                                                                                                         Plaintiff Spencer Paskett declares under penalty of perjury that he has read the
                                                                                              3
                                                                                                  foregoing Verified Complaint and is familiar with the contents thereof. The matters asserted
                                                                                              4
                                                                                              5   therein are true and based on his personal knowledge, except as to those matters stated upon

                                                                                              6   information and belief, and as to those matters, he believes them to be true.
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10                                             _______________________
                                                                                                                                            Spencer Paskett
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
